PLAN DOCUMENT

Key Employee

Stock Option Based Incentive Program


FISCAL YEAR 2003

(“Incentive Program”)

 

 

 

 

Contents

 

 

A.      Purpose

 

B.      Effective Date

 

C.      Incentive Program Changes

 

D.      Incentive Program Administration

 

E.                    Participation

 

F.                    Overall Incentive Program Concepts and Definitions

 

G.                   Example

 

H.      Procedure

 

I.        Interpretation Of Incentive Program Terms

 

 

 

 

Attachment:   Letter Acknowledging Participation

 

--------------------------------------------------------------------------------


A.                    Purpose

 

The purpose of the Key Employee Stock Option Based Incentive Program for Fiscal
Year 2003 (“Incentive Program”) is to encourage and reward performance which
contributes to the Company’s success.  Stock option incentives which complement
base salary will be awarded to eligible Exar employees.

 

 

B.                  Effective Date

 

The period April 1, 2002 through March 31, 2003 is considered the “Incentive
Program Year”.

 

 

C.                  Incentive Program Changes

 

The Company, at its sole discretion, with the approval of the Board of
Directors, may amend, alter, or cancel this Incentive Program at any time.

 

 

D.                  Incentive Program Administration

 

The Incentive Program will be administered by the Incentive Program Committee
consisting of the President/CEO and the Executive Vice President/CFO with the
staff support of the Human Resources Director.  The role of the Incentive
Program Committee is to interpret the provisions and intent of the plan,
evaluate and determine eligibility, amend and modify the plan administration,
and communicate the Incentive Program provisions to participants, as necessary.
The President/CEO will approve the final recommendations to be submitted for
Board of Directors’ approval.

 

 

E.                    Participation

 

Eligibility in this Incentive Program is determined by the recommendations of
senior management and the approval of the President/CEO and the Board of
Directors.

 

1.                     New Hires

 

(a)          Employees hired after the beginning of the Incentive Program Year
who are approved as participants will have prorated stock option awards, and the
grant date will be the date of hire.

 

(b)         Employees hired in the final quarter of the Incentive Program Year
(January 1, 2003 through March 31, 2003) are not eligible to participate in the
Incentive Program.

 

2

--------------------------------------------------------------------------------


 

2.                     This is a Incentive Program has been adopted only for
FY2003.  Participants in previous year(s) are not automatically included in the
incentive Program or in any similar incentive compensation programs that may be
adopted by the Company.  A number of factors may change from year to year, such
as: business conditions, individual employee contribution, criticality of
certain positions, etc.

 

3.                     Inclusion in the Incentive Program does not constitute a
guarantee of employment, or specific award of future stock options.

 

F.                    Overall Incentive Program Concepts and Definitions

 

1.                     Base Salary:  Projected base salary as of March 31, 2002.

2.                     Target Cash Incentive:  A percentage of the projected
base salary used to calculate the stock option award, as determined by senior
management.

3.                     Stock Option Award:  The number of options awarded will
be calculated using the employee’s Target Cash Incentive (see section G),
divided by $10.00.  The options granted are “non-qualified” and therefore
subject to applicable taxes at time of exercise.

4.                     Stock Option Price:  $22.925 per share (fair market value
of Exar stock as of December 5, 2001).

5.                     Option Grant Date:  December 5, 2001.

6.                     Vesting Schedule:  Stock options granted for this
Incentive Program will vest in equal amounts over a twelve month period
beginning April 5, 2002 and ending March 5, 2003.

7.                     Expiration of Grant:  Seven (7) years from the date of
grant, or three (3) months from the  employee’s date of termination, whichever
is sooner.

G.            Example:

 

Employee projected base salary on 3/31/02

 

$

104,000

 

Target Cash Incentive @ 15%

 

$

15,600

 

Possible gain estimate

 

$

10

 

 

Stock Option Award (divided by $10 gain/share)

 

 

$15,600

=

1,560 options

 

 

$10

 

 

 

 

H.                  Procedure

 

Employees selected for inclusion in this Incentive Program will be notified in
writing and provided a copy of the Incentive Program.  Any changes in the
Incentive

 

3

--------------------------------------------------------------------------------


 

Program or the measurement criteria must be approved in writing by the
President/CEO and the Board of Directors.

 

Participants are eligible to exercise their options at any time once they are
vested. Designated insiders have different requirements for exercising.

 

I.                       Interpretation of Incentive Program Terms

 

                              The Incentive Program Committee, with the approval
of the Board of Directors, is responsible for the interpretation of the
Incentive Program.  Any resolution or dispute regarding eligibility,
determination of procedures, measurements, or awards is the sole responsibility
of the Incentive Program Committee with the Board of Directors’ approval.

 

4

--------------------------------------------------------------------------------


 

Attachment

 

 

 

 

 

I acknowledge receiving a copy of the Incentive Program “Key Employee Stock
Based Incentive Program” for the period April 1, 2002 through March 31, 2003.  I
have read and understand the terms of this Incentive Program, and also
understand that this Incentive Program neither constitutes a contract of
employment nor a representation as to my future earnings or award of stock
options.  The Letter of Notification and the Incentive Program constitute the
entire agreement and supersede any prior written and oral agreements. Further, I
understand that the Incentive Program Committee and the Board of Directors have
the sole discretionary authority for interpreting the provisions of the
Incentive Program and determining eligibility.

 

 

 

 

 

 

 

Employee Name (Please Print)

 

 

 

 

 

Employee Signature

 

 

 

 

 

Date

 

 

5

--------------------------------------------------------------------------------